Citation Nr: 1022941	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the above claim.

In March 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's tinnitus is related to 
military service.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran 
in deciding his claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

The Veteran's service treatment records, other than his 
separation examination, are unavailable and, according to the 
National Personnel Records Center, were destroyed in a fire 
that occurred at their facility in 1973.  In cases where 
records once in the hands of the government are lost, there 
is a heightened obligation to explain the Board's findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The analysis of the Veteran's claim has been 
undertaken with this heightened obligation in mind.

The service separation examination does not contain any 
reference to tinnitus.  Hearing loss was noted in September 
1986.  On a VA audiologic examination in June 1996, the 
Veteran reported that he served in a tank unit in the early 
1950s.  He reported constant ringing tinnitus since the 
1960s.  

The Board granted service connection for bilateral hearing 
loss in a December 1996 decision, finding that the Veteran 
had high frequency sensorineural hearing loss with features 
consistent with a history of military exposure to heavy 
artillery and machine guns.

A VA treatment record dated in June 2007 noted the Veteran 
reported tinnitus that had been present for years.  At the 
hearing before the undersigned in March 2010, the Veteran 
provided sworn testimony to the effect that his tinnitus had 
been present since service.

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  

While the June 1996 VA examination noted the Veteran reported 
tinnitus present since the 1960s, the Board notes that that 
examination was conducted to evaluate his claim for 
entitlement to service connection for hearing loss rather 
than tinnitus, thus the Veteran may not have been focused on 
the exact onset of his tinnitus at the time.  The Veteran has 
recently provided sworn testimony that his tinnitus has been 
present since service.  The Veteran is competent to testify 
as to the subjective symptoms he has experienced, such as 
tinnitus, to include the time of onset of such symptoms.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board 
finds his testimony credible.  Therefore, since all doubt 
must be resolved in favor of the Veteran, service connection 
for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


